Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Arnold Gunnings, Jr., a federal prisoner, appeals the district court’s order denying his petition for relief from the decision of the Bureau of Prisons to deny him nunc pro tunc designation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Gunnings, No. 5:04-cr-00014-1 (W.D.N.C. Feb. 2, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.